Tilghman C. J.
This is an action on a policy of insurance on goods in the ship Le Roy, on a voyage from. New Tirk to Bremen. In the course of the- voyage, the ship was taken by a British privateer, and sent into Plymouth in England. The Court of Admiralty ordered restitution to the claimants, but the ship’s papers were indorsed with a warning not to enter the river Weser, which was then blockaded by a British squadron. Being thus warned, the ship proceeded to Tonningen, where having arrived in safety, the agents of the consignees in Bremen received the cargo and paid the whole freight. They then sent the goods to Bremen in lighters, one of which was captured by the British, and restored. An insurance was effected from Tonningen to Bremen.
The question is, whether the defendants are liable for the *598cost of this insurance, or for the expenses of carrying the goods from Tonningen to Bremen.
I cannot see upon what principle the defendants are answerable for those charges. If the plaintiffs thought proper to pay the whole freight when only part was due, it was their own affair, with which the defendants had nothing to do. Here has been no loss, the goods have arrived in safety at the port of destination. Whether the plaintiffs had or had not a right to abandon, is not now in question, for they did not abandon. The ship earned at most only7 a pro rata freight; and if the owners of the goods alter paying the entire freight of their own accord, incurred additional expenses in transporting them to Bremen, it is not in the nature of a loss for which they can claim an indemnity from the underwriters. Whether the Weser remained under actual blockade at the time the goods were carried round from Tonningen to Bremen, does not positively appear, although from the capture of one of the lighters, we are led to suppose that it did. The restitution of the goods captured in this lighter, may be accounted for from a fact mentioned in the case of The Maria, decided by Sir William Scott, 6 Bob. 201. It seems that the British government, on a remonstrance from Bremen, was induced to relax the blockade, so far as to permit the importation into that port in lighters. As for the insurance from Tonningen to Bremen, there is, if possible, less colour for that than the other charges. Because, if the underwriters remained liable for the risque between Tonningen and Bremen, they gave no authority to the plaintiffs to burthen them with the cost of another insurance, which it was folly to make without necessity. And if they were not liable for that risque, of course they are not liable for the expense of insuring against it. Upon the whole, I am of opinion that the defendants are not liable for any of the charges on the transportation of the goods from Tonningen to Bremen.
Yeates J.
No proposition is more self-evident, than that a greater sum than has been stipulated to be paid for the transportation of goods from one place to another, cannot be legally or morally exacted.
In this case, the sugars, coffee arid Nicaragua wood of the plaintiffs, were insured in a valued policy upon a voyage at and from New York to Bremen. The ship was seized and *599sent into Plymouth. She was there restored, her papers being indorsed, “ not to enter the river Weser, the same being “ blockaded.” She proceeded to Tonningen, where the articles were landed and delivered to the agents of the consignees at Bremen, who paid the entire freight according to the tenor of the bills of lading, and forwarded the goods in lighters to Bremen.
The plaintiffs have insisted that the payment of this second freight and the expenses thereon, prevented a total loss to the insurers, and justly form an article of charge in the adjustment of a partial loss, the turning the vessel back from the course of her voyage, and the blockade of Bremen which lies On the river Weser, falling within the restraint of princes. To this it has been correctly answered that these events might have formed a ground of abandonment to the insurers, if the insured or their agents had chosen so to consider them. But they did not abandon; they elected to take their chance of the market at the port of destination, being an inconsiderable distance from it when at Tonningen. Here they paid the ship owners their full freight, although the same could not have been demanded on any principle of maritime law, unless the latter had delivered the merchandize at Bremen, or had offered to transport it thither, and the same had been refused by the agents. It is fully settled that insurers on goods have nothing to do with the freight, and that they only stipulate an indemnity for loss sustained by any of the perils expressed in the policy. With what propriety then can the voluntary unadvised conduct of the plaintiffs’ agents, in paying a second freight from Tonningen, and the attendant expenses, be visited on the underwriters? These expenditures were not the legitimate effect of the blockade of Bremen, but must be ascribed to sub-agents under their principals, against whose acts there was.no stipulated indemnity.
The second point appears to me equally clear .in the defendant’s favour. If the underwriters here were responsible under the circumstances of this case, for the transportation of the goods from Tonningen to Bremen in case .a loss should arise, recourse should be had to them upon their policy, which must be deemed an adequate indemnity; but if they were not so reponsible under the original contract, the act of the plaintiff’s sub-agents could not render them liable. Th$ *600defendant has not .engaged to pay a premium on a second ‘ policy, effected without his knowledge or approbation.
I am clearly of opinion in the negative on both of the questions submitted to our decision.
Brackenridge J. not having been present at the argument, gave no opinion.
Judgment for defendant.